 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES GASPARD,                                  No. 2:18-cv-2397 CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    THE BREAKFAST TOMS, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion for extension of time to file an application to proceed in forma

18   pauperis and for a stay in this matter. This motion will be granted in part and denied in part.

19   Good cause appearing, IT IS HEREBY ORDERED that:

20          1. Plaintiff’s motion for an extension of time (ECF No. 6) is granted;

21          2. Plaintiff’s motion for a stay (ECF No. 6) is denied; and

22          3. Plaintiff is granted thirty days from the date of this order in which to file an application

23   to proceed in forma pauperis.

24   Dated: October 18, 2018
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28   12/gasp2397.36
